Citation Nr: 1023493	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  04-03 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain with spondylolisthesis at L5-S1, from 
December 21, 1957, to July 12, 1985.

2.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral strain with spondylolisthesis at L5-S1, from 
July 13, 1985, to January 27, 1994.


REPRESENTATION

Appellant represented by:	James C. McKay, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from January 1956 to 
December 1957.

This case has a lengthy appeal history.  This matter arises 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  In 
this decision the RO granted an earlier effective date of 
December 21, 1957, for the Veteran's lumbosacral strain with 
spondylolisthesis at L5-S1 and assigned a 10 percent rating.  
The RO further increased the rating to 20 percent effective 
July 13, 1985.  Thereafter, in June 2003, the case was before 
the Board at which time the Board construed correspondence 
from the Veteran, dated in May 2003, as a notice of 
disagreement to the assigned ratings for his back disability.  
The Board thereafter remanded the matter to the RO for the 
issuance of a statement of the case (SOC).  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  Thereafter, in November 2003, 
the RO issued the Veteran a SOC and the Veteran submitted a 
timely substantive appeal in January 2004, thereby perfecting 
the appeal of the issues of entitlement to higher than 10 and 
20 percent initial ratings for the Veteran's low back 
disability for the periods covering December 21, 1957, to 
July 12, 1985, and July 13, 1985, to January 27, 1994, 
respectively.  In September 2005, the Board denied the appeal 
for higher initial ratings.       

The Veteran appealed the Board's September 2005 decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  A joint motion for remand was filed by the parties 
in November 2006 and per a November 2006 CAVC Order, the 
September 2005 Board decision was vacated and the appeal was 
remanded to the Board for additional development and 
readjudication.  The Board again denied higher initial 
increased ratings for the Veteran's service-connected back 
disability in March 2007, and the Veteran again appealed the 
denial to the CAVC.  In a memorandum decision by the CAVC in 
July 2008, the CAVC reversed the Board's March 2007 decision 
to the extent that it concluded that the Veteran was not 
entitled to initial disability ratings higher than 10 
percent, from December 21, 1957, to July 12, 1985, and 20 
percent from July 13, 1985, to January 27, 1994, pursuant to 
Diagnostic Codes (DC's) other than DC's 5292 and 5295.  The 
March 2007 Board 


decision was accordingly vacated and the matter remanded to 
the Board for readjudication.  In January 2009, the Board, in 
turn, remanded the matter to the RO for additional 
development and reajudication.  The matter is once again 
before the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required on his part.

REMAND

The basis of the Board's January 2009 remand was for 
additional development and consideration of the issues as 
explained in the July 2008 CAVC memorandum decision, i.e., 
whether the Veteran had manifestations of intervertebral disc 
syndrome which would entitle him to a separate and/or higher 
evaluation in excess of 10 percent for the period from 
December 21, 1957, to July 12, 1985, and in excess of 20 
percent for the period from July 13, 1985, to January 27, 
1994, for his service-connected lumbosacral strain with 
spondylolisthesis at L5-S1.  

Unfortunately, the March 2010 supplemental statement of the 
case failed to adequately address the issues.  More 
specifically, the RO changed the issues from entitlement to 
increased initial ratings for service-connected lumbosacral 
strain with spondylolisthesis at L5-S1 to entitlement to an 
effective date earlier than December 21, 1957, for a 40 
percent evaluation for service-connected lumbosacral strain 
with spondylolisthesis at L5-S1.  Not only is this 
noncompliant with the Board's January 2009 remand 
instructions, it is potentially prejudicial to the Veteran 
since it excludes consideration as to whether the Veteran's 
back disability met the criteria for a less than 40 percent 
rating, but higher than the present 10 and 20 ratings 
assigned, for the periods from December 21, 1957, to July 12, 
1985, and from July 13, 1985, to January 27, 1994, 
respectively.  

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Moreover, as the supplemental statement of the 
case contains a "material defect" under 38 C.F.R. § 
19.31(b)(2), and to ensure procedural due process, the claims 
are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Readjudicate the issues of entitlement to 
initial disability ratings higher than 10 
percent for service-connected lumbosacral 
strain with spondylolisthesis at L5-S1 
from December 21, 1957, to July 12, 1985, 
and higher than 20 percent from July 13, 
1985, to January 27, 1994, pursuant to 
DC's other than 38 C.F.R. § 4.71a, DC's 
5292 and 5295.  All evidence of record 
should be considered, to include the 
additional evidence that was submitted to 
the Board in May and June 2010.  
Thereafter, furnish the Veteran a 
corrected supplemental statement of the 
case that adequately addresses these 
issues.  An appropriate period of time 
should be allowed for response.  
Thereafter, the claim should be returned 
to the Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

